Citation Nr: 1737386	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.   13-28 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2011 (diabetes claim) and October 2010 (PTSD claim) rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in May 2016, and a transcript of the hearing is associated with his electronic claims folder.

These matters were previously before the Board in August 2016, at which time they were remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed at length in the Board's August 2016 remand, the Veteran seeks service connection for PTSD and diabetes mellitus, type II, on the basis that he served on a tugboat that routinely engaged in missions and came under enemy fire on the Mekong River (i.e., an inland waterway of Vietnam) between July 1967 and July 1968. See Board Hearing Transcript, generally; see also August 2010 Stressor Statement.  He also asserts that he was stationed at U-Tapao Thai Navy Airfield and that his tugboat was docked in and around areas that had been sprayed by Agent Orange. 
Briefly, the Veteran's service personnel records confirm that his military occupational specialty (MOS) was that of a marine engineer in the Army; that he was attached to the 640th Transportation Detachment from March 1967 to July 1968; and that he served in Thailand from July 1967 to July 1968.  The Veteran's precise duty station in Thailand is unverified at this juncture. 

In its August 2016 remand, the Board directed the AOJ to attempt to corroborate the Veteran's claimed PTSD stressor(s) and his assertions of herbicide agent exposure in Thailand and Vietnam (and its inland waterways).  The Board specifically directed the AOJ to ask the Joint Services Records Research Center (JSRRC) to research, inter alia, the history of the 640th Transportation Detachment and available ship/deck logs from tugboats that the Veteran may have served aboard (to specifically include "tugboat 1975") for the period from July 11, 1967 to July 10, 1968. 

In an April 2017 response, the Defense Personnel Records Information Retrieval System (DPRIS)/JSRRC notified the AOJ that it had been unable to locate any unit records pertaining to the 640th Transportation Detachment for the calendar years 1967 and 1968, but that it had reviewed the 499th Transportation Battalion's Operational Report and was unable to document the incident described by the Veteran.  

The JSRRC Coordinator repeated this information in an April 2017 Memorandum/Formal Finding, noting that the Veteran's alleged PTSD stressor had not been verified.  See April 2017 Memorandum (Summary of Actions Taken in an Attempt to Corroborate the Veteran's alleged Post Traumatic Stress Disorder (PTSD) Stressor(s)). 

There is no memorandum or Formal Finding of record addressing the Veteran's allegation of exposure to herbicide agents in Thailand and/or Vietnam's inland waterways.  Instead, the record reflects that a copy of C&P's Memorandum for the Record (Memorandum) was associated with the record.  See M21-1MR, Part IV.ii.2.C.10.q.  The Memorandum noted that unless the Veteran's claim was inherently incredible, clearly lacked merit, or there was no reasonable possibility that further VA assistance would substantiate the claim [see 38 CFR 3.159(d)], the RO "should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure."

After review of the above, the Board finds that the directives advanced in the August 2016 remand have not been fully complied with and that further development of the Veteran's claims is warranted.  

Again, the Veteran's primary contention is that he served on a tugboat (LT-1975, or #1975) that operated in the Mekong River Delta.  The Board directed that the JSRRC's search include a review of any available ship/deck logs from any tugboats that the Veteran may have served aboard for the period in question; however, the April 2017 DPRIS/JSRRC response does not reflect that any such search was conducted.  The Board further notes that the RO did not make any specific findings with respect to the Veteran's claimed exposure to herbicide agents and no specific inquiry to the JSRRC was made in compliance with M21-1MR, Part IV.ii.2.C.10.q.  These actions should be accomplished upon remand.

Additionally, the Veteran has furnished new information concerning his alleged stressors and exposure since the initial DPRIS/JSRRC search was conducted.  Specifically, in an April 2017 statement, the Veteran reported that he was actually stationed at a small port, Sattahip (or, Camp Samae San), which was located near the larger base at U-Tapao.  He stated that Sattahip was part of the Mekong Delta and that because of this, "the crewmembers of our tug were exposed to Agent Orange."  

Accordingly, the claims are remanded for further development of the record as indicated below. 

Accordingly, the case is REMANDED for the following action:

1. Based on new information provided by the Veteran, send another request to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to determine whether the Veteran was exposed to herbicides during his time in Thailand. 

The JSRRC request must specify that the Veteran claims he served as a Marine Engineer aboard a tugboat, described as "LT-1975," or tugboat #1975, and that he was stationed at Sattahip and/or Camp Samae San, near U-Tapao.  

The request should specify that the Veteran was attached to the 640th Transportation Detachment from July 11, 1967, to July 10, 1968.  

The request should further specify that, while his MOS was marine engineer, he contends that his duties often required him to go to ashore/on base and work along the U-Tapao base perimeter (e.g., to retrieve boat parts from base, etc.); he also stated that he worked around the docks where Agent Orange had apparently been sprayed.

2. Then make a formal finding for the record concerning whether the Veteran was exposed to herbicide agents while serving in Thailand, either U-Tapao or Sattahip/Camp Samae San from July 1967 to July 1968. 

3. Send another request to the JSRRC to research the history of the 499th Transportation Battalion, Camp Samae San/Sattahip, and all available ship/deck logs [prior DPRIS/JSRRC response only specifically noted  Operational Report was reviewed] from any tugboats that the Veteran may have served aboard, to specifically include LT-1975, or tugboat #1975, for the period from July 11, 1967, to July 10, 1968, in an effort to verify his claimed in-country service in Vietnam or its inland waterways (specifically, the Mekong Delta).  

The JSRRC should be requested to provide any additional information that might corroborate (i) his alleged service in Vietnam, to include any inland ("brown") water service on the Mekong River Delta aboard LT-1975 or tugboat #1975, and (ii) his alleged PTSD stressors of receiving enemy fire while on LT-1975 or tugboat #1975, in the Mekong River Delta and witnessing a fellow solider being decapitated by Viet Cong while "on port." 

4. Then make a formal finding for the record concerning the Veteran's claimed PTSD stressors and his service in Vietnam or its inland waterways.  

5. Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




